Case 2:18-cv-00094-HCM-LRL Document 271 Filed 03/06/20 Page 1 of 21 PageID# 10389



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                             NORFOLK DIVISION


   CENTRIPETAL NETWORKS, INC.,

                     Plaintiff,
                                         Case No. 2:18-cv-00094-HCM-LRL
   vs.
                                         PUBLIC VERSION
   CISCO SYSTEMS, INC.,

                     Defendant.



            CISCO SYSTEMS, INC.’S MEMORANDUM IN SUPPORT OF MOTION
              TO EXCLUDE THE APPORTIONMENT-RELATED OPINIONS OF
         DR. AARON STRIEGEL AND THE RELATED ROYALTY BASE OPINIONS OF
                              MR. LANCE GUNDERSON
Case 2:18-cv-00094-HCM-LRL Document 271 Filed 03/06/20 Page 2 of 21 PageID# 10390



                                                  TABLE OF CONTENTS

  I.     Introduction ..........................................................................................................................1

  II.    Factual and Procedural Background ....................................................................................3

  III.   Argument and Citations to Authority ..................................................................................8

         A.         Dr. Striegel Admitted That He Did Not Identify the Incremental Patented
                    Improvements of the Patents-in-Suit, a Necessary Prerequisite for
                    Apportionment ........................................................................................................ 9

         B.         Dr. Striegel Failed to Analyze the Allegedly Infringing Combinations ............... 11

                    1.         Example: the ’205 and ’806 Patents and the ASA + FMC
                               Combination.............................................................................................. 11

                    2.         The Other Combinations Accused of Infringing the ’806 and ’205
                               Patents ....................................................................................................... 14

                    3.         The ’856 Patent and Accused Combinations ............................................ 15

                    4.         The ’176 Patent and Accused Combinations ............................................ 15

                    5.         The ’193 Patent and Accused Products .................................................... 16

  IV.    Conclusion .........................................................................................................................17




                                                                      i
Case 2:18-cv-00094-HCM-LRL Document 271 Filed 03/06/20 Page 3 of 21 PageID# 10391



                                                  TABLE OF AUTHORITIES

  Federal Cases

  Commonwealth Sci. & Indus. Research Organisation v. Cisco Sys., Inc., 809 F.3d
    1295 (Fed. Cir. 2015) ....................................................................................................... Passim

  Ericsson, Inc. v. D-Link Sys., Inc., 773 F.3d 1201 (Fed. Cir. 2014) ................................ 1, 9-10, 13

  Exmark Mfg. Co. v. Briggs & Stratton Power Prods. Grp., LLC, 879 F.3d 1332
     (Fed. Cir. 2018) ..........................................................................................................................2

  Finjan Inc. v. Blue Coat Sys., 879 F.3d 1299 (Fed. Cir. 2018)........................................................8

  Garretson v. Clark, 111 U.S. 120 (1884) ........................................................................................1

  ResQNet.com, Inc. v. Lansa, Inc., 594 F.3d 860 (Fed. Cir. 2010) .................................................13

  Summit 6, LLC v. Samsung Elecs. Co., 802 F.3d 1283 (Fed. Cir. 2015) .................................11, 13

  VirnetX, Inc. v. Cisco Sys., Inc., 767 F.3d 1308 (Fed. Cir. 2014).............................................. 8-10




                                                                        ii
Case 2:18-cv-00094-HCM-LRL Document 271 Filed 03/06/20 Page 4 of 21 PageID# 10392



  I.     Introduction

         Pursuant to Federal Rule of Evidence 702 and Daubert, Defendant Cisco Systems, Inc.

  (“Cisco”) moves to exclude the opinions of Centripetal’s technical expert, Dr. Aaron Striegel,

  which are the sole opinions relied upon by Centripetal’s main damages expert (Mr. Lance

  Gunderson) to “apportion” the royalty base. Apportionment is a legally required aspect of a

  damages analysis, and Mr. Gunderson relied entirely on Dr. Striegel to conduct the required

  technical analysis. But Dr. Striegel admits he did not do what the law requires for apportionment:

  he did not “identify the incremental value that the patented invention adds to the end product.”

  Ex. 2 at ¶¶ 25, 42. Thus, Dr. Striegel’s apportionment opinions—and the portions of Mr.

  Gunderson’s opinions that are predicated on those opinions—must be excluded.1

         The “Supreme Court made clear that ‘when a patent is for an improvement, and not for an

  entirely new machine or contrivance, the patentee must show in what particulars his improvement

  has added to the usefulness of the machine or contrivance. He must separate its results distinctly

  from those of the other parts, so that the benefits derived from it may be distinctly seen and

  appreciated.’ In other words, the patent holder should only be compensated for the approximate

  incremental benefit derived from his invention.” Ericsson, Inc. v. D-Link Sys., Inc., 773 F.3d 1201,

  1233 (Fed. Cir. 2014) (quoting Garretson v. Clark, 111 U.S. 120, 121 (1884)). Dr. Striegel’s

  analysis fails this requirement. He is upfront about this failure, as he admitted in his reply report

  that “I have not been asked by counsel to identify the incremental value that the patented invention

  adds to the end product.” Ex. 2 at ¶¶ 25, 42. The Court need read no further than that admission


  1
   Specifically, Cisco seeks to exclude Dr. Striegel’s opinions found under the “Patent
  Summaries” and “Product Analysis” headings of his Report dated January 9, 2020, and
  paragraphs 22-105 of his Reply Report dated February 25, 2020. Cisco further seeks to exclude
  Dr. Gunderson’s apportioned royalty base, which apportionment relies exclusively on the
  opinions of Dr. Striegel.
Case 2:18-cv-00094-HCM-LRL Document 271 Filed 03/06/20 Page 5 of 21 PageID# 10393



  to grant this motion. Nor can there be any dispute that this admission is fatal; Mr. Gunderson

  (Centripetal’s primary damages expert, who relied on Dr. Striegel for apportionment) himself

  explained that the law requires the very analysis Dr. Striegel failed to provide, i.e., an analysis

  “based on the incremental value that the patented invention adds to the end product.” Ex. 3 at 90

  (quoting Exmark Mfg. Co. v. Briggs & Stratton Power Prods. Grp., LLC, 879 F.3d 1332 (Fed. Cir.

  2018)); see also Ex. 1 at 121:9-18, 122:10-20. Centripetal’s two experts are literally using the

  same words: Mr. Gunderson uses them to explain what the law requires, and Dr. Striegel uses

  them to confirm what he did not do.

         Dr. Striegel’s admission was well justified. He makes no attempt to identify the patented

  improvement (i.e., the specific improvement over what was known in the prior art) reflected in any

  asserted claim, nor did he determine what features of any accused product or product combination

  would correspond to such a patented improvement, as opposed to non-accused features or

  conventional features. Indeed, while Dr. Striegel makes a cursory reference to the asserted claims

  in a single paragraph of his report (Ex. 4 at 17), he makes no attempt to perform a technical

  apportionment analysis of any asserted claim. Instead, he provides a high-level summary of what

  he considers each patent to disclose without any analysis of the elements of any asserted claims

  (id. at 8-16). Then, using that high-level summary as his background, he maps infringement of the

  “top level functions” (his words) of each accused product to the patents (id. at 18-34), and in so

  doing never considers: (1) what aspects of the functionality were “conventional” and, therefore,

  not included within the patented improvement to the technology, nor (2) what aspects of the

  functionality are even accused of satisfying an element of an asserted claim. Because a defendant

  can be found to infringe only a specifically asserted claim—and not a patent as a whole—the

  absence of any such claim-specific analysis is fatal to Dr. Striegel’s opinions.




                                                   2
Case 2:18-cv-00094-HCM-LRL Document 271 Filed 03/06/20 Page 6 of 21 PageID# 10394



         Dr. Striegel’s opinions are even further removed from the facts of this case, because he

  does not compare the asserted claims to the specifically-accused combination of devices. Instead,

  he opines that an individual product itself (such as an ASA) infringes the patent as a whole, even

  though Centripetal’s specific allegations require a specific combination of products (e.g., an

  ASA+FMC) to infringe a specific claim. Dr. Striegel’s opinions are thus unhelpful, unreliable,

  and must be excluded for this reason as well. See Commonwealth Sci. & Indus. Research

  Organisation v. Cisco Sys., Inc., 809 F.3d 1295, 1302 (Fed. Cir. 2015) (“CSIRO”) (“[A]s damages

  models are fact-dependent, a distinct but integral part of the admissibility inquiry is whether the

  data utilized in the methodology is sufficiently tied to the facts of the case.”) (internal citations

  omitted).

         Centripetal ignores the legal requirements of apportionment and instead appears to suggest

  that, so long as Dr. Striegel does something that Mr. Gunderson can point to as an “apportionment,”

  then Centripetal should be allowed to proceed to the jury with a theory that Cisco owes

                 for just two and a half years of alleged infringement. But the Federal Circuit’s

  requirements are not nearly so lax. The Court should exercise its gatekeeping function and exclude

  Dr. Striegel’s apportionment-related opinions, and those opinions of Mr. Gunderson that are based

  upon such opinions.

  II.    Factual and Procedural Background

         By way of background, Mr. Gunderson (Centripetal’s main damages expert) used a

  Royalty Rate x Royalty Base construct to arrive at the reasonable royalty that he opines the parties

  would have agreed to at the hypothetical negotiation from June 2017 through December 2019:

                               . To determine his royalty base, Mr. Gunderson first summed up the

  worldwide gross revenues of each product that is identified as part of an accused system. However,

  Mr. Gunderson recognized that these products contain non-infringing features, and thus opined


                                                   3
Case 2:18-cv-00094-HCM-LRL Document 271 Filed 03/06/20 Page 7 of 21 PageID# 10395



  that “apportionment is required.” Ex. 3 at 89. This, of course, is what is required by the case law.

  Mr. Gunderson also acknowledged the requirement that the ultimate reasonable royalty “must be

  based on the incremental value that the patented invention adds to the end product.” Id. at 90.

  This is also required by the case law. Then, he appropriately framed the question of “how the

  accused end products revenues should be apportioned to appropriately reflect the incremental

  selling value, or footprint of the patented technologies covered by the patents at issue, so that the

  reasonable royalty is tied to the infringed patents.” Id.

         The problem is that Mr. Gunderson’s answer to that question—which was to simply adopt

  Dr. Striegel’s “apportionment” opinions (see, e.g., Ex. 1 at 122:14-124:12)—fails to meet the

  requirements of the governing rule of apportionment. Indeed, Dr. Striegel’s opinions do not

  actually isolate the incremental value added by the alleged invention of the asserted claims to the

  accused systems and, thus, must be excluded. For purposes of this Motion, Dr. Striegel’s

  apportionment-related opinions can be broken down into two categories, as set forth below.

         First, Dr. Striegel provided generic “Patent Summaries” that included a “brief technical

  summary (short summary) for each patent followed by a summary written for general accessibility

  (accessible summary).” Ex. 4 at 8-16. These “Patent Summaries” do not contain any citations, do

  not reference any of the asserted claims, and are merely summary views of the patents. Further,

  they do not attempt to isolate the incremental improvement added by the asserted claims over the

  prior art. Nor do they even identify the numerous specific claim limitations that must be met for

  infringement to occur, and which necessarily narrow the functionalities that could be encompassed

  within the claim scope.

         Second, Dr. Striegel undertook a single “Product Analysis” for each product group within

  the various accused combinations, i.e., Catalyst switches, ISR routers, ASR routers, ASA firewalls,




                                                    4
Case 2:18-cv-00094-HCM-LRL Document 271 Filed 03/06/20 Page 8 of 21 PageID# 10396



  DNA Center appliance, Stealthwatch, and ISE.2 Id. at 17-34. Dr. Striegel conducted this product

  analysis despite the fact that for four out of the five patents (i.e., all but the ’193 Patent), a single

  product alone is not itself accused of infringing any asserted claim. As to the ’806 and ’205

  Patents, for example, Centripetal alleges that the accused systems include four different

  combinations of products:

          1.      ASA firewall + Firepower Management Center (“FMC”);

          2.      Catalyst switch + DNA Center;

          3.      ASR router + DNA Center; and

          4.      ISR router + DNA Center.

  Despite Centripetal’s infringement allegations requiring multiple products, Dr. Striegel looked

  only to the individual product groups within these combinations, e.g., an ASA, a Catalyst switch,

  DNA Center, etc. Indeed, Dr. Striegel never once acknowledged the combinations that Centripetal

  actually accuses of infringement. Instead, he looked to the individual product groups. Within each

  product group, Dr. Striegel purported to identify the “top level functions … that are of equal value

  from a technical perspective.” Ex. 4 at 17. For example, Dr. Striegel identified the ASA’s top

  level functions as follows:




  2
   There is no “Product Analysis” for the FMC management appliance, despite that appliance being
  a necessary component of the ASA+FMC combination accused of infringing the asserted claims
  of the ’205 and ’806 Patents. Instead, Mr. Gunderson simply “applied apportionment of ASA.”
  Ex. 3 at Schedule 5 n. 3; see also Ex. 1 at 66:15-68:4. For the Firepower Services subscriptions
  and the Firepower appliance, despite Mr. Striegel not conducting any independent analysis of those
  products, he apparently informed Mr. Gunderson that the ASA percentage was a “reasonable
  estimate” that could be used for both. Ex. 3 at Schedule 5 n. 4 (“I understand that apportionment
  for Firepower Appliance is the same as ASA.”); Ex. 6 at Schedule 5 n. 4 (“Based upon my
  discussions with Dr. Striegel, the apportionment for ASA is a reasonable estimate of the
  apportionment for Firepower Appliance.”); see also Ex. 1 at 66:4-67:5, 68:22-69:22.



                                                     5
Case 2:18-cv-00094-HCM-LRL Document 271 Filed 03/06/20 Page 9 of 21 PageID# 10397




  Ex. 4 at 25. Then—apparently based on his understanding of the patents as a whole, as set forth

  in his generic “Patent Summaries”—Dr. Striegel “identified” which of these “top-level functions

  that infringe each of the patents.” Again using the ASA as an example, despite Centripetal’s

  assertion that the ASA only infringes when combined into a system with a very specific version

  of the FMC, Dr. Striegel nevertheless opined that certain of its “top level functions” alone infringe

  the ’205 and ’806 patents:




  Ex. 4 at 28. Dr. Striegel justified his identification of these “top level functions” of the ASA as

  infringing the ’205 Patent and ’806 Patents in a single sentence:




                                                   6
Case 2:18-cv-00094-HCM-LRL Document 271 Filed 03/06/20 Page 10 of 21 PageID# 10398




   Id.

          Dr. Striegel’s mapping of “top level functions” for broad product groups to one of the

   patents-in-suit as a whole fails to satisfy the requirement to identify the incremental value added

   by the technology of the asserted claims to the accused systems. Dr. Striegel did not look to the

   specifically asserted claims, nor to the specific combinations of products that are actually accused

   of infringement to identify the allegedly infringing features. Dr. Striegel made no attempt to

   identify the patented improvement as reflected in any asserted claim, or determine in what regard

   the patented improvement has added to the usefulness of the products or combination of products

   that are accused of infringement. In other words, he did not separate out (i) the specific,

   incremental benefits of the asserted claims, versus (ii) benefits flowing from the non-accused

   features or from the conventional features. This is the fundamental requirement of the Federal

   Circuit’s case law on apportionment. There is no dispute about this, as Dr. Striegel disclaimed

   doing any such thing: “I have not been asked by counsel to identify the incremental value that the

   patented invention adds to the end product.” Ex. 2 at ¶¶ 25, 42.

          Nonetheless, Mr. Gunderson adopted in whole Dr. Striegel’s opinions. Ex. 1 at 122:21-

   124:12. Specifically, Mr. Gunderson used Dr. Striegel’s percentages (e.g.,

                                                               ) and multiplied them by the relevant

   worldwide invoice revenue for that product group. Ex. 3 at 94; Ex. 1 at 65:1-8 (Dr. Striegel did the

   “technical piece of the apportionment analysis” while Mr. Gunderson “did the math”).


                                                    7
Case 2:18-cv-00094-HCM-LRL Document 271 Filed 03/06/20 Page 11 of 21 PageID# 10399



   Mr. Gunderson then added the results of each product group into a single royalty base of

                                                             after including the additional revenues

   associated with Cisco’s Firepower appliance. The result is a royalty base that dramatically

   overstates the incremental improvement of the asserted claims to the systems that Centripetal has

   actually accused.

   III.   Argument and Citations to Authority

          Dr. Striegel’s opinions are fundamentally flawed and do not meet the Federal Circuit’s

   standard for analytical rigor for a proper apportionment analysis. Because Dr. Striegel’s opinions

   form the only basis upon which Mr. Gunderson apportions his royalty base, Mr. Gunderson’s

   opinions must also be excluded.

          The Federal Circuit has made clear that “[w]hen the accused technology does not make up

   the whole of the accused product, apportionment is required.” Finjan Inc. v. Blue Coat Sys., 879

   F.3d 1299, 1309 (Fed. Cir. 2018); see also VirnetX, Inc. v. Cisco Sys., Inc., 767 F.3d 1308, 1326

   (Fed. Cir. 2014) (“No matter what the form of royalty, a patentee must take care to seek only those

   damages attributable to the infringing features.”).     “This principle—apportionment—is the

   governing rule where multi-component products are involved. Consequently, to be admissible, all

   expert damages opinions must separate the value of the allegedly infringing features from the value

   of all other features.” CSIRO, 809 F.3d at 1301 (internal citations omitted).

          The Court must be vigorous in exercising its role as a gatekeeper to ensure that the damages

   analysis ties “proof of damages to the claimed invention’s footprint in the market place.” VirnetX,

   767 F.3d at 1327; see also id. at 1328 (while “which facts are most relevant for calculating a

   reasonable royalty are properly left to the jury, a critical prerequisite is that the underlying

   methodology be sound”). Indeed, “given the great financial incentive parties have to exploit the

   inherent imprecision in patent valuation, courts must be proactive to ensure that the testimony


                                                   8
Case 2:18-cv-00094-HCM-LRL Document 271 Filed 03/06/20 Page 12 of 21 PageID# 10400



   presented—using whatever methodology—is sufficiently reliable to support a damages award.”

   CSIRO, 809 F.3d at 1301 (citing, inter alia, VirnetX, 767 F.3d at 1328, for proposition that a district

   court must exercise “its gatekeeping authority to ensure that only theories comporting with settled

   principles of apportionment were allowed to reach the jury”). This means that before it can be

   presented to a jury, the proffered damages testimony—including any technical underpinnings—

   must meet “‘the essential requirement’ for reliability under Daubert”: “‘the ultimate reasonable

   royalty award must be based on the incremental value that the patented invention adds to the end

   product.’ In short, apportionment.” Id. (quoting Ericsson, 773 F.3d at 1226).

          Dr. Striegel’s opinions do not satisfy the essential requirement for reliability under Daubert

   for two reasons. First, when mapping his “top level functions” to each patent, Dr. Striegel points

   to generic descriptions of the patent, but does not look to the specific asserted claims and tie them

   to the accused combinations to determine the incremental value added to the accused products.

   Again, he admits that he was not even asked to “identify the incremental value that the patented

   invention adds to the end product.” Ex. 2 at ¶ 42. And again, this is a disqualifying admission.

   Second, Dr. Striegel failed to identify the specific accused combinations and then, within those

   combinations, separate out the features covered by the patented improvement from features that

   are conventional or otherwise not covered by the asserted claims. Each issue is addressed below.

          A.      Dr. Striegel Admitted That He Did Not Identify the Incremental Patented
                  Improvements of the Patents-in-Suit, a Necessary Prerequisite for
                  Apportionment

          “[I]n order to arrive at royalty damages that reflect the incremental value provided by the

   technology covered by the patents at issue” (Ex. 3 at 91), Mr. Gunderson relied on the technical

   opinions of Dr. Striegel. Dr. Striegel, however, twice disclaimed any effort to determine the

   incremental value that the patented invention adds to the accused combinations. Ex. 2 at ¶ 42 (“I

   have not been asked by counsel to identify the incremental value that the patented invention adds


                                                     9
Case 2:18-cv-00094-HCM-LRL Document 271 Filed 03/06/20 Page 13 of 21 PageID# 10401



   to the end product.”); see also id. ¶ 25 (same). Dr. Striegel’s admission renders his opinions

   irrelevant to a reasonable royalty analysis and unreliable under Daubert. See Ericsson, 773 F.3d

   at 1226 (“The essential requirement is that the ultimate reasonable royalty award must be based

   on the incremental value that the patented invention adds to the end product.”).

          Indeed, for each of the various accused combinations, the clear law from the Federal Circuit

   demanded that Dr. Striegel isolate within the accused combinations the value added by the patented

   improvement as defined by each asserted claim. This simply did not happen. In fact, while Dr.

   Striegel makes a cursory reference to the asserted claims, he never undertakes any effort to analyze

   any asserted claim and apply the claims to the accused systems. Instead, he broadly summarizes

   each patent-in-suit at the highest and most generic level, and then maps each product within an

   accused combination to the patents as a whole. See, e.g., Ex. 4 at 28 (selecting certain “top-level

   functions” “because the ‘205 patent specifically describes the notion of centralized security

   management … and being used for network security”). But the asserted claims define the

   inventions, and a summary of the patent specification that makes vague references to, e.g., “the

   notion of centralized security management” and the application of the patent to “network security”

   cannot provide the foundation for an apportionment that must be based on the incremental patented

   improvement as defined by the asserted claims. Ericsson, 773 F.3d at 1226. Thus, Dr. Striegel’s

   opinions should be excluded because he failed to perform the proper analysis under the law.

   CSIRO, 809 F.3d at 1301. His opinion should be struck for this reason alone. See, e.g., VirnetX,

   767 F.3d at 1329 (damages expert’s testimony that did not apportion the royalty base between the

   patented features “and the vast number of non-patented features” “did not ‘carefully tie proof of

   damages to the claimed invention’s footprint in the market place,’” and thus was inadmissible and

   should have been excluded).




                                                   10
Case 2:18-cv-00094-HCM-LRL Document 271 Filed 03/06/20 Page 14 of 21 PageID# 10402



          B.      Dr. Striegel Failed to Analyze the Allegedly Infringing Combinations

          Dr. Striegel’s opinions are also unreliable (and will serve to only confuse the jury) because

   he did not even identify the accused combinations, but rather presumed that the individual products

   that make up the accused systems infringe the patents-in-suit, as opposed to what is actually

   accused, i.e., a specific combinations of multiple different products. This same flaw is repeated in

   Mr. Gunderson’s opinions, too.       Specifically, while Mr. Gunderson recognized that certain

   combinations of products were the accused systems, Mr. Gunderson nevertheless conducted his

   reasonable royalty analysis (and relied upon Dr. Striegel’s apportionment percentages) with the

   (mistaken) understanding that individual products within an accused combination could

   themselves infringe the asserted claims. Compare Ex. 3 at Schedule 14, Ex. 1 at 70:1-71:7

   (identifying the accused combinations), with Ex. 1 at 71:8-74:6 (explaining his understanding that

   the individual products within each accused combination themselves infringe). The Court should

   exclude these opinions because they do not meet the “distinct but integral part of the admissibility

   inquiry”: the inputs utilized in Dr. Striegel’s apportionment methodologies are not tied to the facts

   of the case and what Centripetal has actually accused of infringement. CSIRO, 809 F.3d at 1302

   (citing Summit 6, LLC v. Samsung Elecs. Co.,, 802 F.3d 1283, 1296 (Fed. Cir. 2015)).

                  1.      Example: the ’205 and ’806 Patents and the ASA + FMC
                          Combination

          To provide the Court with a concrete example of Dr. Striegel’s failures, this section will

   focus on the accused combination of an ASA + FMC, which is accused of infringing two claims

   of each of the ’806 and ’205 Patents. However, as set forth in the next sections, these same failings

   are repeated for all accused combinations and all products.




                                                    11
Case 2:18-cv-00094-HCM-LRL Document 271 Filed 03/06/20 Page 15 of 21 PageID# 10403



          Cisco has been selling ASA firewalls for decades, but Centripetal only accuses ASAs that

   run ASA software version 9.4, which was released in March 2015.3 Similarly, FMC (the other

   half of the ASA + FMC combination) is specifically defined to include only versions with the

   Threat Intelligence Director feature4, which is the feature that triggers the date of first alleged

   infringement.5

          Rather than meet the reality of Centripetal’s actual infringement case head-on—i.e.,

   analyze the specific combinations of an ASA running version 9.4 or later and an FMC with the

   “Threat Intelligence Director” feature—Dr. Striegel assumes that each individual product in each

   accused combination infringes each patent as a whole (as opposed to a specific asserted claim).

   For example, Dr. Striegel looks only to the ASA firewall itself—and not to the combination of an


   3
    Centripetal thus defined “ASA” to mean “Cisco’s Adaptive Security Appliance 5500 series with
   Firepower services, all of which run ASA software version 9.4 and subsequent releases, and
   Cisco’s Firepower appliance series 1000, 2100, 4100 and 9300, all of which run Firepower Threat
   Defense or ‘FTD’ software version 6.0 and subsequent releases.” Ex. 5 at ¶ 17.
   4
     Centripetal thus defined “FMC” to mean “Cisco’s Firepower Management Center that supports
   Firepower Services software and FMC software version 6.0 and subsequent releases, and hosts
   Cisco Threat Intelligence Director.” Ex. 5 at ¶ 17. This reference to 6.0.0 appears to be a mistake,
   given that it is undisputed that the Threat Intelligence Director feature was not added until nearly
   a year later, with the release of version 6.2.2. Thus, Cisco will reference throughout version 6.2.2
   as the FMC version that triggers alleged infringement.
   5
     According to Centripetal’s infringement expert, “the first date of infringement of the ’205 Patent
   is October 23, 2017 for the ASA with FMC based on the release date of the relevant FMC
   software.” Ex. 5 at ¶ 20; see also id.¶ 23 (same for ’806 Patent). Thus, only the specific
   combination of an ASA running version 9.4 or later when managed by an FMC running version
   6.2.2 or later is alleged to infringe. Given that infringement is tied to the release of the Threat
   Intelligence Director feature on the FMC, the incremental patented improvement of the ’205 and
   ’806 Patents would necessarily be, at best, in some portion of the technology found in the Threat
   Intelligence Director feature added to the FMC management appliance in version 6.2.2. Moreover,
   keying infringement off the release date of a feature found within the FMC means that three things
   should be undisputed and would need to be accounted for by Dr. Striegel (but were not): (1) an
   ASA firewall by itself does not infringe; (2) a FMC by itself does not infringe; and (3) the
   combination of an ASA firewall running version 9.4 or later, but managed by a FMC running a
   pre-6.2.2 version does not infringe.



                                                   12
Case 2:18-cv-00094-HCM-LRL Document 271 Filed 03/06/20 Page 16 of 21 PageID# 10404



   ASA+FMC—and purports to identify “top-level functions that infringe each of the patents.” Ex. 4

   at 28. Indeed, he does not once mention the FMC anywhere in either his opening report or his

   reply report, let alone the specific Threat Intelligence Director that is the trigger for Centripetal’s

   infringement allegations. His analysis thus is limited to opinions as to what “top-level functions”

   of the ASA allegedly infringe the ’205 and ’806 Patents, even though the ASA by itself is not

   accused of infringement, and even though the ASA has many functions that existed for decades

   before software version 9.4, and are thus necessarily “conventional” (i.e., not part of the

   incremental improvement of Centripetal’s patents). Because none of Centripetal’s infringement

   experts have opined that the ASA itself infringes either the ’205 or ’806 Patents, it cannot be that

   6 out of the 13 “top level functions” of the ASA “infringe” the ’205 Patent (and 7 out of 13 of the

   functions infringe the ’806 Patent), as Dr. Striegel opines.

           “‘Where the data used is not sufficiently tied to the facts of the case,’ a damages model

   cannot meet the ‘substantive statutory requirement of apportionment of royalty damages to the

   invention’s value.’” CSIRO, 809 F.3d 1295, 1302 (quoting Summit 6, 802 F.3d at 1296; Ericsson,

   773 F.3d at 1226). Here, Dr. Striegel’s opinion that certain “top-level functions” of the ASA

   firewall “infringe each of” the ’205 and ’806 Patents cannot be presented to the jury because this

   opinion is not tied to the facts of this case, i.e., he has not analyzed the system Centripetal actually

   accuses of infringing (ASA + FMC running a version of software with the Threat Intelligence

   Director feature) a specific claim. Dr. Striegel’s flawed analysis thus results in a dramatic

   overstatement of the value of the patented invention, and improperly captures technology as

   Centripetal’s own that which has been present in Cisco’s ASA firewalls for well over a decade.

   This is improper and warrants exclusion of Dr. Striegel’s opinions. See, e.g., ResQNet.com, Inc.

   v. Lansa, Inc., 594 F.3d 860, 869 (Fed. Cir. 2010) (“Any evidence unrelated to the claimed




                                                     13
Case 2:18-cv-00094-HCM-LRL Document 271 Filed 03/06/20 Page 17 of 21 PageID# 10405



   invention does not support compensation for infringement but punishes beyond the reach of the

   statute.”).

           This specific example is representative of Dr. Striegel’s approach to all patents and product

   combinations. Given his sweeping admission about what he did not do, it necessarily follows that

   the other patents and combinations have the same failures. For purposes of completeness, the next

   sections analyze the failures in those others combinations and patents (but again, the motion can

   be decided based solely on Dr. Striegel’s categorical admissions).

                  2.       The Other Combinations Accused of Infringing the ’806 and ’205
                           Patents

           The other combinations alleged to infringe the asserted claims of the ’806 and ’205 Patents

   are made up of:

            1.       one of (a) Catalyst switch, (b) ASR router, or (c) ASR router; AND

            2.       the DNA appliance.

   Centripetal alleges that these combinations of products first infringed the asserted claim of ’205

   and ’806 Patents “based on the release date of the relevant DNA appliance/service,” i.e., version

   1.1.2 of the DNA appliance. Ex. 5 at ¶¶ 20 (’205 Patent), 23 (’806 Patent). This means that it is

   undisputed that (1) none of the Catalyst switches, or ASR and ISR routers themselves infringe the

   ’205 or ’806 Patents; (2) a DNA appliance by itself does not infringe; and (3) a Catalyst switch,

   ASR router, or ISR router when managed by a DNA appliance using a pre-1.1.2 release does not

   infringe. Once again, Dr. Striegel does not account for these foundational facts of what Centripetal

   is actually accusing in this case. Instead, he looks simply to each of the Catalyst switch, ASR

   router, ISR router, and DNA appliances independently to determine what “top-level functions” of

   each of these products “infringe each of the patents-in-suit.” Ex. 4 at 17-34. But those opinions

   would only mislead the jury because it is undisputed that Centripetal does not allege that any of



                                                    14
Case 2:18-cv-00094-HCM-LRL Document 271 Filed 03/06/20 Page 18 of 21 PageID# 10406



   these products, by themselves, infringe these two patents. To the extent his opinions were going

   to be used by Mr. Gunderson as the sole means to apportion Mr. Gunderson’s inflated royalty base,

   Dr. Striegel had an obligation to determine the incremental improvement that the asserted claims

   of the ’205 and ’806 Patents add to the system that is actually accused of infringement. On this,

   the only relevant issue, Dr. Striegel has no opinion. Thus, the opinions that he does have are

   unreliable and the Court should exclude them.

                    3.     The ’856 Patent and Accused Combinations

          For the ’856 Patent, Centripetal alleges that the system that infringes claims the ’856 Patent

   is made up of:

           1.       one of (a) Catalyst switch, (b) ASR router, or (c) ASR router; AND

           2.       Stealthwatch, AND

           3.       ISE.

   Again, Dr. Striegel never looks at this combination of products, but instead analyzes each of the

   products that are included within the combination individually. Given that Centripetal does not

   allege that any of these individual products themselves infringe the ’856 Patent, it follows that the

   ’856 Patent does not add any incremental value to these products individually. And, as to the

   specific combinations of products that are alleged to comprise the infringing systems, Dr. Striegel

   has no opinions.

                    4.     The ’176 Patent and Accused Combinations

          Centripetal alleges that the system that infringes the asserted claims of the ’176 Patent is

   made up of:

           1.       one of (a) Catalyst switch, (b) ASR router, or (c) ASR router; AND

           2.       Stealthwatch.




                                                    15
Case 2:18-cv-00094-HCM-LRL Document 271 Filed 03/06/20 Page 19 of 21 PageID# 10407



   Again, it is only when these products are sold by Cisco and combined into a very specific system

   by one of Cisco’s customers that infringement could occur. Dr. Striegel’s opinions ignore this by

   analyzing only these products individually and not the specific accused combinations. Therefore,

   his opinions are unreliable and would not help the jury understand the alleged value added by these

   patents to the systems that are actually accused of infringement.

                  5.      The ’193 Patent and Accused Products

           Finally, Centripetal is sure to point to its allegation that each of a Catalyst switch, an ISR

   router, and an ASR router individually infringes the asserted claims of the ’193 Patent. However,

   this does not save Dr. Striegel’s opinions, as he never analyzed any asserted claim to identify the

   incremental value that the patented invention adds to these end products. For example, Centripetal

   only alleges that these products infringe when they are running a very specific version of operating

   system software, i.e., IOS-XE 16.5 or later (or in the case of a Catalyst 9800 wireless controller,

   IOS-XE 16.10). Ex. 5 at ¶ 17. It is undisputed, however, that many of the accused ASR and ISR

   routers were introduced with prior versions of operating systems years before version 16.5 was

   released. For example, Cisco’s public website currently identifies release notes for the ASR 1000

   Series going back to IOS-XE Release 3S (released in February 2013)6; the ISR 4000 similarly goes

   back to IOS-XE Release 3S (released in March 2016).7 Thus, Centripetal’s infringement experts

   seemingly should have identified a feature or function that was added in 16.5 that triggered

   infringement, and Dr. Striegel should have looked to this feature or function to isolate the value

   added by the ’193 Patent to these 16.5 and later products. None of this happened. Instead, Dr.


   6
     https://www.cisco.com/c/en/us/support/routers/asr-1000-series-aggregation-services-
   routers/products-release-notes-list.html
   7
     https://www.cisco.com/c/en/us/support/routers/4000-series-integrated-services-routers-
   isr/products-release-notes-list.html



                                                    16
Case 2:18-cv-00094-HCM-LRL Document 271 Filed 03/06/20 Page 20 of 21 PageID# 10408



   Striegel simply identified the “Operating System” as one of 13 “top level functions” found on a

   Catalyst switch, and held that it, and at least three other “top-level functions” “infringe each of the

   patents.” Ex. 4 at 18-22. He then gives Centripetal credit for the entire value of the “top level

   function” of “Operating System,” rather than isolating exactly what functionality within the

   operating system triggers infringement. Id. at 21-22. For the ASR and ISR routers, Dr. Striegel

   completely ignores that Centripetal’s claims can only be satisfied by certain software functionality

   and makes no mention of the various features available in the operating system. Id. at 23-24 (ISR),

   25-26 (ASR).

           Put simply, by failing to analyze the specific combinations of products that are alleged to

   infringe, Dr. Striegel’s opinions are not tied to the specific facts of this case, and, therefore, the

   Court should exclude them.

   IV.     Conclusion

           The Court should exclude Dr. Striegel’s apportionment-related opinions. The Court should

   similarly exclude those portions of Mr. Gunderson’s damages opinions that rely on Dr. Striegel’s

   apportionment analysis. Put simply, these opinions are unreliable and not tied to the facts of this

   case.

   Dated: March 6, 2020                                   CISCO SYSTEMS, INC.


                                                          By /s/ Dabney J. Carr, IV
                                                                  Of Counsel

   Dabney J. Carr, IV, VSB No. 28679
   TROUTMAN SANDERS LLP
   P. O. Box 1122
   Richmond, Virginia 23218-1122
   Telephone: (804) 697-1200
   Facsimile: (804) 697-1339
   dabney.carr@troutmansanders.com




                                                     17
Case 2:18-cv-00094-HCM-LRL Document 271 Filed 03/06/20 Page 21 of 21 PageID# 10409



   DAVIS POLK & WARDWELL LLP
   Neil H. MacBride, VSB No. 79883
   neil.macbride@davispolk.com
   901 15th Street, NW
   Washington, DC 20005
   Tel: (202) 962-7000
   Fax: (202) 962-7111


   DUANE MORRIS LLP
   Louis N. Jameson (admitted pro hac vice)
   Matthew C. Gaudet (pro hac vice pending)
   John R. Gibson, VSB No. 72968
   Jennifer H. Forte (admitted pro hac vice)
   1075 Peachtree Street, N.E., Suite 2000
   Atlanta, Georgia 30309-3929
   Telephone: (404) 253-6900
   Facsimile: (404) 253-6901
   wjameson@duanemorris.com
   jrgibson@duanemorris.com
   jhforte@duanemorris.com

   Joseph A. Powers (admitted pro hac vice)
   30 South 17th Street
   Philadelphia, PA 19103-4196
   Telephone: (215) 979-1000
   Facsimile: (215) 689-3797
   japowers@duanemorris.com

   John M. Baird, VSB No. 77827
   Christopher J. Tyson, VSB No. 81553
   505 9th Street, N.W., Suite 1000
   Washington, DC 20004-2166
   Telephone: (202) 776 7851
   Facsimile: (202) 478 2620
   jmbaird@duanemorrris.com
   cjtyson@duanemorris.com

   Nicole E. Grigg (formerly Johnson) (admitted pro hac vice)
   2475 Hanover Street
   Palo Alto, CA 94304-1194
   Telephone: (650) 847-4176
   Facsimile: (650) 618-2713
   NEGrigg@duanemorris.com

   Counsel for Defendant Cisco Systems, Inc.



                                                18
